PER CURIAM
The state moves for reconsideration of our decision. State v. Brown, 119 Or App 162, 849 P2d 547 (1993). We grant the motion and modify the opinion.
In our decision, we remanded for resentencing only on particular counts of the indictment and otherwise affirmed. Under the 1993 version of ORS 138.222(5), Or Laws 1993, ch 692, § 2, we must remand the entire case for resentencing. State v. Dvorak, 124 Or App 578, 863 P2d 1314 (1993), rev den 318 Or 351 (1994).
Reconsideration allowed; opinion modified; convictions affirmed; remanded for resentencing.